[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 21, 2009
                               No. 08-15048                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00142-CR-T-30MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

RUBY LEE SAUNDERS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 21, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Ruby Lee Saunders appeals the denial of her motion to reduce her sentence.
18 U.S.C. § 3582(c)(2). Saunders moved to reduce her sentence based on

Amendment 706 to the Sentencing Guidelines, which reduced base offense levels

applicable to crack cocaine. We affirm.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008) (per curiam). A district court may modify a sentence for

a defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). Any reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. A sentence modification is

not consistent with the policy statements when an amendment “does not have the

effect of lowering the defendant’s applicable guideline range.” U.S.S.G. §

1B1.10(2)(B).

      Saunders’s argument is foreclosed by precedent. In United States v. Moore,

we held that, when a defendant’s base offense level is calculated under the career

offender provision, U.S.S.G. § 4B1.1, Amendment 706 does not lower the

defendant’s guideline range and the defendant is ineligible for a sentence

modification under section 3582(c)(2). 541 F.3d 1323, 1330 (11th Cir. 2008).

Saunders was sentenced as a career offender. We affirm the denial of Saunders’s



                                          2
motion to reduce her sentence.

      AFFIRMED.




                                 3